—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defen*872dant’s motion to dismiss the complaint (see, CPLR 3211 [a] [5]). Plaintiff’s action had been dismissed for failure to comply with defendant’s demand for an oral examination pursuant to General Municipal Law § 50-h (see, Kowalski v County of Erie, 170 AD2d 950, lv denied 78 NY2d 851). The new action, commenced more than six months after the prior action was terminated, was time-barred (see, CPLR 205 [a]). (Appeal from Order of Supreme Court, Erie County, Forma, J.—Dismiss Complaint.) Present—Green, J. P., Pine, Lawton, Fallon and Davis, JJ.